Citation Nr: 0945087	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
also claimed as due to undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

4.  Entitlement to service connection for multiple joint 
pain, to include the elbows, knees, calves, ankles and feet, 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for sleep apnea, 
claimed as insomnia, claimed as due to undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to December 1975 and again in the Air Force 
Reserves with various periods of active duty, to include 
September 2001 to May 2003, active duty for training 
(ACDUTRA), and inactive duty for training (INACDUTRA) through 
December 2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Veteran had a hearing before the 
RO in May 2006 and the transcript is of record.

The Board notes the Veteran also perfected an appeal as to 
service-connection for a left eye disability.  The claim was 
granted in a December 2006 rating decision and, therefore, 
there is no dispute left for the Board to consider here.  
Additionally, during the pendency of this appeal, the Veteran 
was denied an increased rating for hypertension as well as 
service connection for polyneuropathy of the bilateral upper 
and lower extremities in an October 2006 rating decision.  

Thereafter, the Veteran filed a notice of disagreement (NOD) 
in May 2007.  The NOD did not specify which claims or rating 
decision he was appealing, but the NOD would be timely if 
intended for the October 2006 or December 2006 rating 
decisions.  When a Notice of Disagreement is timely filed 
following a multiple-issue determination, or in this case 
determinations, and it is not clear which issue, or issues, 
the claimant desires to appeal, clarification sufficient to 
identify the issue, or issues, being appealed should be 
requested from the claimant or his or her representative.  38 
C.F.R. § 19.26 (2009) (emphasis added).  Accordingly, the RO 
is asked to CLARIFY the Veteran's May 2007 NOD and adjudicate 
appropriately.  

The issues involving the bilateral knees, hearing loss, 
multiple joint pain, sleep apnea and chronic fatigue are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of tinea corporis, 
tinea manuum, tinea pedis and dishydrotic eczema.

2.  Resolving all reasonable doubt in favor of the Veteran, 
his diagnosed skin conditions began while he was still on 
active duty.  


CONCLUSION OF LAW

The Veteran's skin condition (to include tinea and eczema) 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, 1117 and 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011 confirmed by 
objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2)(ii).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, signs or symptoms involving skin.  38 C.F.R. 
§ 3.317(b)(2).  The presumption, as will be explained more 
thoroughly below, is inapplicable here because the Veteran's 
skin condition has been diagnosed. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges that three to four months after returning 
from Kuwait, he started having recurrent skin problems for no 
known reason.  

Initially, the Board notes to establish status as a 
"veteran" based upon a period of active duty for training 
(ACDUTRA), a claimant must establish that he was disabled 
from a disease or injury incurred or aggravated in line of 
duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "veteran" for purposes of other 
periods of service (e.g., the Veteran's period of active duty 
in the Air Force) does not obviate the need to establish that 
the claimant is also a "veteran" for purposes of the period 
of ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The claimant in this case is a "veteran" based on active duty 
service from September 1974 to December 1975 and from 
September 2001 to May 2003.  The claimant is also considered 
a "veteran" based on the various days of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
the Veteran served from August 1978 to September 2001 and 
again from May 2003 to August 2003 as noted in his personnel 
records.  Other than a list of days served on ACDUTRA and 
INACDUTRA per year, all the exact dates are not of record.  
The exact dates, however, are not relevant here because the 
Veteran does not allege he incurred a skin disability due to 
a particular injury or event.  Rather, he alleges his skin 
condition is due to incurrence of an undiagnosed illness 
during his active service in Kuwait or otherwise attributable 
to his service in Kuwait.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records are largely silent as 
to any complaints, treatment or diagnoses of a skin 
condition.  During his first period of active duty, the only 
mention of a skin problem was in July 1975, prior to the 
Veteran's service in Kuwait.  At that time, the Veteran 
complained that the skin on his hands was "peeling" ever 
since using paint remover.  The complaint does not appear 
again and the Veteran's December 1975 separation examination 
is negative for any complaints, treatment or diagnoses of a 
chronic skin condition.  In short, it appears the Veteran's 
skin treatment was acute and transitory and not the inception 
of a chronic skin disability at that time.  

The Veteran also served on active duty from September 2001 to 
May 2003, to include service in Kuwait.  There is no specific 
mention in the Veteran's service treatment records spanning 
that time period of complaints, treatment or diagnoses of a 
skin condition.  Prior to separation from service, however, 
the Veteran underwent a VA general medical examination in 
July 2003, which indicated a diagnosis of "skin rash" 
described as mild scaling over the dorsum of his hands and 
part of the knuckles as well as a dry scaly rash on the left 
heel.    

The Veteran was further afforded a VA skin disease 
examination in July 2003, which noted the Veteran's 
complaints of recurrent skin rash to the hands, feet and 
buttocks since returning from Kuwait.  The examiner diagnosed 
the Veteran with "differential diagnoses" including "tinea 
corporis and tinea manuum, and tinea pedis."  Also noted on 
examination was that the Veteran had not seen a dermatologist 
in the past for these claimed recurrent rashes.

VA outpatient treatment records and private treatment records 
are largely silent as to skin treatment, but recently an 
April 2007 VA outpatient treatment record notes diagnosis of 
and treatment for dishydrotic eczema.

In short, the medical evidence clearly shows the Veteran was 
diagnosed with various skin conditions prior to his 
retirement from the military, but outside his known active 
duty service.  That is, from May 2003 to August 2003 the 
Veteran completed various days of ACDUTRA and INACDUTRA, but 
it is unclear from the personnel records whether the Veteran 
was on ACDUTRA or INACDUTRA in July 2003, the day of his VA 
examinations, when he was diagnosed with chronic skin 
conditions.  The examiners, moreover, do not proffer a 
specific opinion of whether the Veteran's skin conditions are 
due to a disease or injury incurred in the military.

The July 2003 VA dermatological examiner, however, does note 
the Veteran's complaints of recurrent skin rashes since his 
service in Kuwait and further notes the Veteran never 
previously received dermatological treatment for his 
conditions.  The description of the Veteran's skin condition, 
moreover, reveals a condition that likely existed for some 
time.  Specifically, the examiner noted, "eroded skin" and 
"scaly patches."  The diagnoses, moreover, were rendered a 
mere two months after the Veteran's official separation from 
active duty, but prior to his separation from the military.  

The Veteran was clearly diagnosed with chronic skin 
conditions, and therefore his contention that he incurred an 
undiagnosed illness in Kuwait has no legal merit.  The fact 
that the diagnoses, however, were rendered a mere two months 
after his separation from active duty and prior to his 
retirement from military service lends support that he likely 
incurred chronic skin conditions during his active military 
service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (the inapplicability of a statutory presumption 
does not preclude a veteran from establishing direct service 
connection with proof of actual direct causation).   While 
not conclusive, the Board finds the evidence at the very 
least in relative equipoise and as such the benefit of the 
doubt must be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Therefore, based on the foregoing, the Board finds 
entitlement to service connection for tinea corporis, manuum 
and pedis is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Since the claim here is being reopened and granted, 
any deficiencies in notice or assistance were not prejudicial 
to the Veteran. 


ORDER

Entitlement to service connection for a skin condition (to 
include tinea and eczema), is granted.


REMAND

The Veteran alleges his bilateral knee pain and hearing loss 
are directly attributed to his military service.  He further 
alleges he has multiple joint pain and sleep disturbances, to 
include sleep apnea, insomnia and chronic fatigue syndrome, 
due to undiagnosed illnesses from his service in Kuwait.

As mentioned above, a statutory presumption exists for 
chronic disabilities resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011, confirmed by objective indications.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii).  Signs or 
symptoms which may be manifestations of an undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to, fatigue, muscle 
pain and joint pain.  38 C.F.R. § 3.317(b).  

Due to the nature of the Veteran's service, which included 
service in Kuwait during the Persian Gulf War, the 
presumption requires consideration here.

The Veteran asserts various theories for compensation for his 
claimed conditions.  Some are premised on incurrence of 
undiagnosed illness incurred during his service in Kuwait, 
other theories are premised on in-service injury or incident 
during active service or ACDUTRA.  The Board notes, as 
indicated above in more detail, that in this case the 
claimant is considered a "veteran" based on active duty 
service from September 1974 to December 1975 and from 
September 2001 to May 2003.  The claimant is also considered 
a "veteran" based on the various days of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
the Veteran served from August 1978 to September 2001 and 
again from May 2003 to August 2003 as noted in his personnel 
records.  Most relevantly, as will be discussed in more 
detail below, the Veteran alleges he frequently cut up his 
knees and aggravated his left knee disability during fire 
fighting training during ACDUTRA in 1992.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

Bilateral Knees

With regard to his bilateral knee pain, the Veteran concedes 
he had a motorcycle accident resulting in a left knee patella 
injury necessitating surgery in 1983.  This injury and 
resulting surgery was not during a period of active duty, 
ACDUTRA or INACDUTRA.  Thereafter, however, the Veteran 
alleges he injured his knees during in-service fire fighting 
training.  During his hearing before the RO, specifically, 
the Veteran indicates the training required him to crawl 
around on his knees on the cement through dark hallways of 
houses.  Due to this training, he frequently scraped and 
injured his knees.  Treatment records confirm at least one 
injury in June 1992 while the Veteran was on ACDUTRA, where 
the Veteran scraped his left knee on cement over his surgical 
scar resulting in bleeding.  Due to the Veteran's lengthy 
military service, the service treatment records contain 
numerous periodic examinations.  Within these periodic 
examinations, the Veteran's left knee surgical incision scar 
is noted.  Additionally, some examinations, such as one dated 
July 1996, also note lacerations to the left knee and right 
knee. Other than notation of the lacerations, no further 
description of any injury or residual disability is noted.

The Veteran was afforded a general VA examination in July 
2003 where the examiner suspected osteoarthritis of the 
bilateral knees and ordered x-rays to confirm the diagnosis.  
There is no indication that such x-rays were performed, and 
the examiner did not proffer an opinion as to likely etiology 
of any such arthritis, although the examiner did note the 
Veteran's reported history of injuries as described above.  
The Board concludes this examination is incomplete because 
diagnostic tests were not complete and the examiner never 
proffered an opinion with regard to nexus as requested.

The Board finds noteworthy that although the Veteran reported 
for a July 2003 VA general medical examination, it appears 
the Veteran failed to report for a VA eye examination in 
August 2003.  Accordingly, the VAMC in Indianapolis, Indiana 
cancelled all other pending examination requests, to include 
a scheduled May 2005 VA joints examination.  The Veteran and 
his representative have specifically requested new 
examinations be ordered and further indicated the Veteran 
would now be willing to appear for such examinations.  

In light of the fact that the service treatment records 
indicate at least some notion of a left knee injury and 
lacerations of knees bilaterally, and in light of the 
Veteran's description of his fire fighting training, a VA 
examination is necessary to determine if the Veteran has any 
current diagnoses of the bilateral knees related to his 
military service.  McLendon, 20 Vet. App. at 79.  To the 
extent the Veteran was unaware of the consequences of failing 
to appear for a VA examination, the Board hereby advises the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

Hearing Loss

The Veteran contends he incurred bilateral hearing loss in 
the military due to years of exposure to aircraft noise and 
weapons.  

The Veteran's service treatment records not only confirm the 
Veteran's noise exposure, but the periodic examinations 
throughout his lengthy military career confirm a decline in 
his high frequency hearing, bilaterally.  Indeed, at least 
one periodic in-service examination dated July 2001 indicates 
bilateral high frequency sensorineural hearing loss within 
the definition in the regulations.  See 38 C.F.R. § 3.385.  
The Veteran was also notified in November 2003 that he may be 
medically disqualified from the military, in part, due to his 
hearing loss.  In contrast, however, the Veteran's December 
2003 notice of Medical Disqualification did not find hearing 
loss within the definition in the regulations and, instead, 
medically disqualified the Veteran from his military service 
for unrelated disabilities.  

In short, the service treatment records indicate the 
Veteran's hearing acuity decreased throughout his military 
career.  At least one audiological test confirming hearing 
loss bilaterally within the legal definition, but on 
separation, the Veteran's hearing tested within normal 
limits.

The Veteran was afforded a VA examination in July 2003, over 
6 years ago and prior to the Veteran's separation from the 
military, where the examiner opined the Veteran did have some 
high frequency sensorineural hearing loss bilaterally that is 
likely due to, at least in part, his military service.  The 
RO denied, however, because the July 2003 audiological 
findings did not reflect hearing loss within the legal 
definition.  See 38 C.F.R. § 3.385.  

The Veteran testified that since that time he has been tested 
again by the VA and was told he had mild hearing loss.  The 
VA outpatient records currently do not reflect any subsequent 
testing.  The Veteran's last VA examination, conducted prior 
to the Veteran's separation from the military, further 
complicates the question because the examiner provided a 
positive nexus opinion, but clinically found hearing within 
normal limits.  No medical provider has reconciled the 
fluctuating audiological test results throughout time.

While it is necessary for the Veteran to have a current 
chronic disability in order to establish service connection, 
the fact that a disability resolved during the pendency of 
the appeal is not fatal to his claim if it can be attributed 
to military service.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007).  

In light of the ambiguous medical evidence, the lengthy time 
since the last audiological examination and the Veteran's 
testimony that he has been tested since 2003 and been told he 
has hearing loss, the Board concludes a new VA audiological 
examination is warranted.  

Multiple Joint Pain

In addition to the Veteran's bilateral knee claim, the 
Veteran alternatively argues he has pain in all joints "that 
bend" since returning from Kuwait due to undiagnosed 
illness.  

As explained above, the Veteran's character of service, which 
included active service in the Southwest Asia Theater of 
operations during the Persian Gulf War, warrants 
consideration of a statutory presumption, which allows for a 
grant of service connection for unexplained chronic multi-
symptom illness, to include manifested by joint pain, which 
manifested to a degree of 10 percent or more not later than 
December 31, 2011, confirmed by objective indications.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii), (b).   

In this case, service treatment records from the Veteran's 
first period of service (prior to his service in Kuwait), 
indicate various complaints and treatment for multiple 
joints.  Specifically, the Veteran received treatment for his 
right ankle in July 1975 and a twisted left ankle in October 
1975.  The Veteran further received treatment for his right 
hand in May 1975, his left knee in September 1987 and as 
explained above, for a knee abrasion in June 1992.  A 
periodic examination dated July 1996 further noted various 
lacerations to his bilateral knees, which the Veteran 
contends was due to crawling on his knees during fire 
fighting training.  The Veteran also self-reported a July 
1983 motorcycle accident in July 1983 resulting in a left 
knee injury and surgical treatment.  

During his second period of service, the Veteran alleges he 
returned from Kuwait feeling tingling sensations of his 
knees, elbows and anything that "bends."  The service 
treatment records are silent as to such complaints.  Rather, 
the Veteran was afforded a VA general medical examination in 
July 2003, prior to separation from service, where the 
examiner noted the Veteran's bilateral knee pain, but did not 
indicate any complaints or diagnoses with regard to any other 
joint or with regard to "tingling" of any joint.  

Rather, the Veteran for the first time alleged tingling of 
his joints during a May 2006 hearing before the RO.  
Thereafter, the Veteran was also afforded a peripheral nerves 
examination in June 2006 where the Veteran complained of 
tingling in the bilateral shoulders, biceps, forearms, upper 
extremities, feet and calves.  The examiner diagnosed the 
Veteran with paresthesias proximal upper extremities and calf 
and anterior tibialis region of the lower extremities.  The 
examiner specifically concluded the diagnoses were not 
associated with his service-connected diabetes mellitus, type 
II, but did not further render an opinion with regard to 
etiology.  Subsequent EMG and nerve conduction tests returned 
within normal limits, so it is unclear whether the examiner's 
original diagnoses are still current. 

This issue is complicated by the various theories the Veteran 
is alleging are responsible for his multiple joint pain.  He 
appears to be mainly alleging his joint pain is due to 
undiagnosed illness incurred in Kuwait.  Clearly, with 
respect to applying the statutory presumption, only 
manifestations incurred during or after his service in Kuwait 
may be considered.  Therefore, the joint complaints and 
treatment noted in the Veteran's service treatment records 
prior to September 2001 could not be considered with regard 
to this aspect of the Veteran's claim.  Additionally, any 
actual diagnosis would clearly render the undiagnosed illness 
statutory presumption inapplicable. 

When a presumption is found inapplicable, however, 
consideration must still be given to whether the Veteran's 
disabilities may be directly attributed to his military 
service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (the regulation does not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation). 

In short, the Board concludes further development is required 
prior to final adjudication on this claim.  A VA examination 
is necessary not only to ascertain whether the Veteran's 
complaints of multiple joint pain can be attributed to 
undiagnosed illness incurred in Kuwait, but also whether any 
of the Veteran's diagnosed illnesses, to include his 
neurological diagnoses, may be attributed directly to his in-
service injuries, specifically the joint injuries incurred 
during his first period of military service.

As indicated above, the Veteran was previously scheduled for 
a VA joints examination, but the examination was cancelled 
after the Veteran failed to report for a prior VA eye 
examination.  In light of the Veteran's current statement 
that he is willing to report for a VA examination, and the 
fact that further development is necessary, the Board 
concludes a new VA examination is warranted.


Insomnia/Sleep Apnea and Chronic Fatigue Syndrome

The Veteran alleges that since returning from Kuwait, he 
suffered with chronic fatigue, insomnia and overall trouble 
sleeping on a frequent basis.  The Veteran specifically 
contends these sleep disturbances and chronic fatigue are due 
to undiagnosed illness. 

As explained above, the Veteran's character of service, which 
included active service in the Southwest Asia Theater of 
operations during the Persian Gulf War, warrants 
consideration of a statutory presumption, which allows for a 
grant of service connection for unexplained chronic multi-
symptom illness, to include manifested by fatigue, which 
manifested to a degree of 10 percent or more not later than 
December 31, 2011, confirmed by objective indications.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii), (b).

The Board finds noteworthy that prior to his service in 
Kuwait, during his first period of service, the Veteran self-
reported frequent trouble sleeping secondary to depression on 
his December 1975 separation examination.   

During his second period of service, prior to separation, the 
Veteran was afforded a general VA examination in relation to 
his claims dated July 2003.  At that time, the examiner noted 
the Veteran's complaints of insomnia, waking up several 
times, snoring, apnea, chronic fatigue, and weight loss.  The 
examiner, at that time, offered a provisional diagnosis of 
insomnia and sleep apnea, but noted a sleep study would be 
ordered.  Any subsequent sleep study, which the Veteran 
contends never occurred, is not of record.  

The Veteran is not currently diagnosed with chronic fatigue 
syndrome.  Rather, the only diagnosis of record is from the 
July 2003 VA examination noting a diagnosis of insomnia and 
sleep apnea, pending a sleep study that never occurred.

The Veteran testified to the RO during his hearing in May 
2006 that he still suffers with sleep disturbances and 
chronic fatigue and he believes this is directly related to 
his service in Kuwait.

As indicated above, although the Veteran reported for a July 
2003 VA general medical examination, it appears the Veteran 
failed to report for a VA eye examination in August 2003.  
Accordingly, the VAMC in Indianapolis, Indiana cancelled all 
other pending examination requests, to include a scheduled 
May 2005 VA chronic fatigue syndrome examination.  The 
Veteran and his representative have specifically requested 
new examinations be ordered and further indicated the Veteran 
would now be willing to appear for such examinations.  

A new VA examination is indicated, but the Veteran is once 
again advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2007 to the present, 
as to all remanded claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for treatment from the VA Medical Center 
in Indianapolis, Indiana from June 2007 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.   After obtaining the above-referenced 
records, to the extent available, schedule 
the Veteran for appropriate VA 
examinations for the claimed conditions of 
bilateral sensorineural hearing loss and 
bilateral knee disabilities to determine 
the severity and likely etiology of any 
conditions found.  

The audiological examiner is asked to 
specifically reconciling whether the 
Veteran currently has bilateral 
sensorineural hearing loss and whether any 
such disability is related to his military 
service, also commenting on the Veteran's 
in-service versus post-service noise 
exposure.  The examiner should reconcile 
his opinion specifically with the July 
2003 VA examination.

The joints examiner is asked to detail the 
Veteran's bilateral knee diagnoses and 
whether any such diagnosis rendered is 
attributable to the Veteran's non-service 
related July 1983 motorcycle accident 
versus post-accident active duty fire 
fighting training where the Veteran 
contends he was required to crawl on his 
knees aggravating his surgical incision 
and left knee disability.  

The examiner should specifically comment 
on the June 1992 treatment record noting a 
left knee abrasion and the findings of the 
July 1996 periodic examination noting a 
surgical incision of the left knee, but 
also lacerations on both knees.  The 
examiner should also be informed the 
Veteran's periods of active service, 
ACDUTRA and INACDUTRA.  After reviewing 
such information, the joints examiner 
should opine on the following:

*	Whether any of the Veteran's 
bilateral knee conditions are (1) 
causally related to a disease or 
injury during active duty; (2) 
causally related to a disease or 
injury during ACDUTRA or 
aggravated beyond the natural 
progression of the injuries during 
ACDUTRA in the line of duty, to 
include crawling on his knees 
during fire fighting training; or 
(3) causally related to an injury 
during INACDUTRA or aggravated 
beyond the natural progression of 
the injuries during INACDUTRA in 
the line of duty. 

The claims folder must be reviewed by the 
examiners and the examiners should provide 
a complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical evidence.  

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a VA Persian Gulf examination 
and relevant examinations with regard to 
his joint pain, neurological complaints, 
sleep disturbances, and chronic fatigue.  

The claims folder, to include a copy of 
this opinion, must be provided to and 
reviewed by the examiners and the examiners 
should provide a complete rationale for any 
opinion given without resorting to 
speculation.

The examiners should review the record, 
with particular emphasis on the Veteran's 
treatment after his service in Kuwait with 
regard to his undiagnosed illness 
contentions.  After examining the Veteran 
and performing any necessary tests, to 
include a sleep study, the examiners should 
answer the following questions:

a)	Does the Veteran have current 
diagnoses that would account for his 
complaints of joint pain/tingling, 
chronic fatigue or difficulties 
sleeping?

b)	If so, are any of these diagnoses 
attributable to any incident of his 
military service, to include his first 
period of service?  Specifically 
consider the Veteran's 1970s treatment 
for twisted or hurt ankles, knees and 
hands and the Veteran's December 1975 
self-reported trouble sleeping 
secondary to depression. 

c)	For any complaints of joint 
pain/tingling, fatigue or sleep 
disturbances that are not due to a 
diagnosed disorder, is it as likely as 
not that his on-going complaints is a 
manifestation of any undiagnosed 
illness related to the Veteran's 
service in Kuwait? The examiners are 
asked to only consider complaints and 
symptomatology indicated during or 
after his service in Kuwait and not 
during his prior military service. 
This question should be answered even 
if the Veteran has no current 
disability on examination referencing 
his history of complaints. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  The RO should complete any additional 
developmental steps warranted by the 
evidence and then readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is again 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


